Case 8:20-cv-01815-TPB-SPF Document 17 Filed 08/25/20 Page 1 of 2 PageID 84




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

  MICHAEL A. DECARO IV,
  KEVIN MILLS,
  HEZEKIAH WATSON on behalf of themselves
  and all others similarly situated,

         Plaintiffs,
                                                           Case No: 8:20-cv-1815-T-60SPF
  v.

  ADT, INC. and DEFENDERS, INC.,

         Defendants.


              JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

         Plaintiffs and Defendants, by and through their undersigned counsel, hereby stipulate to

  the dismissal of this action without prejudice as to all Defendants, with all parties to bear their

  own attorneys’ fees and expenses. The parties are entering into this stipulation because the

  claims of the Plaintiffs and the Opt-In Plaintiffs are subject to binding arbitration or they have

  now agreed to binding arbitration of their FLSA claims. This stipulation does not settle or

  otherwise resolve the Plaintiffs’ or Opt-In Plaintiffs’ claims asserted in the Complaint and

  Demand for Jury Trial.

  Respectfully submitted,                            Respectfully submitted,

   s/Cynthia N. Sass                                 s/Steven A. Siegel
   Cynthia N. Sass, Esquire                          Steven A. Siegel, Esquire
   Florida Bar No. 0691320                           Florida Bar No. 497274
   Yvette D. Everhart, Esquire                       FISHER & PHILLIPS LLP
   Florida Bar No. 036960                            450 East Las Olas Boulevard, #800
   Amanda L. Biondolino, Esquire                     Fort Lauderdale, Florida 33301
   Florida Bar No. 1008493                           Telephone: (954) 525-4800
   SASS LAW FIRM                                     Facsimile: (954) 525-8739

                                                 Page 1 of 2
                              Joint Stipulation of Dismissal Without Prejudice
Case 8:20-cv-01815-TPB-SPF Document 17 Filed 08/25/20 Page 2 of 2 PageID 85




   601 W. Dr. Martin Luther King, Jr. Blvd           ssiegel@fisherphillips.com
   Tampa, Florida 33603                              Attorneys for Defendants
   Telephone: (813) 251-5599
   Facsimile: (813) 259-9797                         Dated: August 25, 2020
   csass@sasslawfirm.com
   yeverhart@sasslawfirm.com
   abiondolino@sasslawfirm.com
   and

   John C. Davis, Esquire
   Florida Bar No.: 827770
   LAW OFFICE OF JOHN C. DAVIS
   623 Beard Street
   Tallahassee, Florida 32303
   Telephone: (850) 222-4770
   Facsimile: (850) 222-3119
   john@johndavislaw.net

   Attorneys for Plaintiffs

   Dated: August 25, 2020__________




                                                 Page 2 of 2
                              Joint Stipulation of Dismissal Without Prejudice
